Citation Nr: 1447533	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  11-28 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include bipolar disorder, depression, anxiety disorder, and schizoaffective disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel

INTRODUCTION

The Veteran served on active duty from June 1996 to June 2000.  He had subsequent service with the National Guard from January 2001 to September 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

In June 2013, the Veteran testified before the undersigned at a videoconference hearing. A hearing transcript has been associated with the claims file.

The RO previously denied claims for bipolar manic depression (April 2004 rating decision) and posttraumatic stress disorder (PTSD) and bipolar disorder/manic depression (August 2007 rating decision).   However, following that last decision, the RO associated additional evidence with the claims, including additional relevant service treatment and personnel records (received in October 2010).  Applicable regulations provided that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identified service records forwarded to VA any time after VA's original request for service records.  38 C.F.R. § 3.156(c)(1)(ii) (2013).  As such, new and material evidence was not needed to reopen a previously denied claim when relevant service treatment records and/or any other relevant service department records are received after a prior final denial.  Such records fall within the scope of 38 C.F.R. § 3.156(c) and, as such, the Veteran's psychiatric claim is reviewed on a de novo basis.   

In characterizing the matter on appeal, the Veteran has claimed entitlement to service connection for bipolar disorder with depression or anxiety.  Construing the claim liberally, however, the Board finds that it should be characterized as one for service connection for an acquired psychiatric disorder, to include bipolar disorder, depression, anxiety and schizoaffective disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam order) (it is the responsibility of the Board to consider alternate current conditions within the scope of the claim).  As such, although the RO adjudicated the bipolar/manic depression and anxiety disorder matters as separate claims, this matter has been recharacterized to encompass all psychiatric disorders.  The issue is thus restated on the title page of this decision.  

In addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in such files reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The issue of entitlement to service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran contends that he developed a psychiatric disorder during his Reserve service, to include active service.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a). VA law provides that active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty.  ACDUTRA is, generally, full-time duty in the Armed Forces performed by reserves for training purposes.  38 C.F.R. § 3.6(c)(1). VA law provides that active military, naval, or air service includes any period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in the line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (d); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991). Active service also includes a period of inactive duty training during which an individual was disabled or dies from an acute myocardial infarction, cardiac arrest, or cerebrovascular accident. 38 U.S.C.A. § 101(24). Service connection for a person on inactive duty for training is permitted only for injuries, not diseases, incurred or aggravated in line of duty. See Brooks v. Brown, 5 Vet. App. 484, 485 (1993). The VA General Counsel has held that it was the intention of Congress when it defined active service in 38 U.S.C.A. § 101(24) to exclude inactive duty training during which a member was disabled or died due to non-traumatic incurrence or aggravation of a disease process. VAOPGCPREC 86-90. The Court has also held that VA service connection compensation presumptions generally do not apply to ACDUTRA or INACDUTRA service. Biggins, 1 Vet. App. at 477-78; see also Smith v. Shinseki, 24 Vet. App. 40 (2010) (where the Court held that regulations concerning presumptive service connection, the presumption of soundness and the presumption of aggravation, were inapplicable to claims based upon ACDUTRA service).

Given the above constrictions to granting service connection, the character of the Veteran's Reserve service must be established.  Although the AOJ obtained some documentation regarding the Veteran's service, including service treatment records, the AOJ did not obtain documentation of the particular dates during which the Veteran served on active duty, active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA) while with the National Guard.  The Air National Guard Retirement Points History Statement, obtained in October 2010, does not provide adequate information of the dates involved.  Thus far, only a period from March 2002 to July 2002 has been confirmed as a period on which the Veteran was on ACDUTRA.  Additionally, the Board notes that several service treatment records from September and October 2002 and January and May 2003 appear to document that the Veteran may have been performing active duty during those months.  As such, information regarding the character of the Veteran's service must be obtained.  

The Veteran receives VA treatment through the Salt Lake City VA Medical Center.  The most recent treatment records were downloaded in July 2012.  Therefore, while on remand, more recent VA treatment records should also be obtained for consideration in the appeal.

In regards to the claim, as noted in the Introduction, this matter is now being considered on a de novo basis, following the association of the new, pertinent service records with the claims file.  Thus, after completion of the development discussed below in regards to this claim, the RO/AMC should reconsider the claim on a de novo basis pursuant to 38 C.F.R. § 3.156(c)(1).

Accordingly, the case is REMANDED for the following actions:

1. The AOJ/AMC should contact official channels to verify ALL of the Veteran's periods of active duty, ACDUTRA and INACDUTRA with the Utah Air National Guard.  Reports of retirement points are not helpful in this regards.  Rather, the actual dates of service are needed. 

2.  The AOJ/AMC should obtain VA treatment records from the Salt Lake City VA Medical Center dated from July 2012 to the present.  All attempts should be made to obtain such records, consistent with 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After obtaining any outstanding records - including clarification of the Veteran's periods of Active Duty, ACDUTRA and INACDUTRA - the AOJ/AMC should perform any additional development it deems necessary, to possibly include obtaining a new medical opinion.

4.  The AOJ/AMC shall again readjudicate this matter on a de novo basis, with consideration of all evidence added to the file and the revised provisions of 38 C.F.R. § 3.304(f).   

If the benefits sought are not granted, the AOJ/AMC should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



